CORRECTED ORDER
The Disciplinary Review Board having filed its decision with the Court on August 18, 1995, concluding that as reciprocal discipline for his three-year suspension from practice in New York for assisting a client in conduct known to be illegal or fraudulent and for representing clients with differing interests, SUNAO T.A. YAMADA of JERSEY CITY, who was admitted to the bar of this State in 1982, and who was thereafter temporarily suspended from practice by Order of this Court dated July 13, 1994, and who remains suspended at this time, should be suspended from practice for a period of three years retroactive to July 13, 1994;
And the Disciplinary Review Board having further concluded that respondent should not be eligible for reinstatement in New Jersey unless and until he is reinstated to practice law in New York;
And respondent having failed to appear on the return date of the Order to Show Cause in this matter;
And good cause appearing;
It is ORDERED that SUNAO T.A. YAMADA is hereby suspended from the practice of law for a period of three years, and until further Order of the Court, the suspension to be retroactive to July 13, 1994; and it is further
ORDERED that no application for reinstatement be made to this Court until such time respondent is reinstated to the practice of law in New York; and it is further
*586ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.